Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 54-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (WO 2013/079950) in view of Pervan et al. (WO 2011/129755).
Regarding Claims 54-55, 57, 58, and 61, Barker (WO’950) teaches a method to produce a wear resistant foil, comprising providing a first foil 8 comprising a first thermoplastic material (PVC or polyurethane) (Claim 6; p. 3, fifth paragraph; p. 8, second paragraph; p. 15, third paragraph; p. 20, third paragraph), applying wear resistant particles 12 and a second thermoplastic material 10 (PVC or polyurethane) (id.) on the first foil, and adhering the first foil to the second thermoplastic material and the wear resistant particles to form a wear resistant foil (Claims 6 and 9).  WO’950 teaches applying the second thermoplastic material (PVC) as a plastisol (p. 2, first paragraph). The first foil, second thermoplastic material, and wear resistant particles are adhered to each other by pressing without adhesive (Claim 9, step v.; p. 19, lines 4-10).
WO’950 fails to teach applying it in powder form. Pervan et al. (WO’755) teach an analogous method for forming a wear layer, including applying a decorative layer on a carrier, applying a dry powder layer, comprising a mix of wear resistant particles and thermoplastic material on a decorative layer, and adhering the layers and the particles together by pressing (Claim 19; p. 9, lines 1-6).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO'950 by applying the wear layer including wear particles and second thermoplastic material as a powder, because WO’755 suggests that the wear layer can be formed from powder.
Regarding Claims 56, the wear resistant particles and the second thermoplastic material are applied as a mix (p. 3, first paragraph).
Regarding Claim 59, the wear resistant particles comprise aluminum oxide (Claim 8; p. 13, second and third paragraphs).

Regarding Claim 62, WO’950 teaches that some of the wear resistant particles 12 extend out of layer 10, which suggests that others do not (p. 20, lines 10-14).
Regarding Claim 63, WO’950 suggests that thermoplastic materials for the layers can include polyvinyl chloride or polyurethane (Figure 1; p. 3; p. 20, lines 8-15).
Regarding Claims 64, 67-68, and 70-71, WO’950 teaches a method to produce a building panel, comprising providing a core 4, 6; applying a first foil, comprising a first thermoplastic material 8 (polyurethane or PVC) on the core; applying wear resistant particles 12 and a second thermoplastic material 10 (polyurethane or PVC) on the first foil; and adhering the core to the first foil and to the second thermoplastic material and the wear resistant particles to form a building panel with a wear resistant foil (Claim 6; p. 3, fifth paragraph; p. 8, second paragraph; p. 15, third paragraph; p. 20, third paragraph). The first foil, second thermoplastic material and wear resistant particles are adhered to each other by pressing without adhesive (Claim 9, step v.; p. 19, lines 4-10).
WO’950 fails to teach applying it in powder form.  Pervan et al. (WO’755) teach an analogous method for forming a wear layer, including applying a decorative layer on a carrier, applying a dry powder layer, comprising a mix of wear resistant particles and thermoplastic material on a decorative layer, and adhering the layers and the particles together by pressing (Claim 19; p. 9, lines 1-6).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO'950 by applying the wear layer including wear particles and second thermoplastic material as a powder, because WO’755 suggests that the wear layer can be formed from powder.
Regarding Claim 65, wherein the wear resistant particles are enclosed by the first foil and the second thermoplastic material after being adhered to each other (p. 6, fourth paragraph).
Regarding Claim 66, the wear resistant particles and the second thermoplastic material are applied as a mix (p. 3, first paragraph).

Regarding Claim 70, WO’950 teaches arranging a decorative layer on the core (Abstract; p. 3, last paragraph).
Regarding Claim 72, WO’950 teaches a method to produce a wear resistant foil, comprising providing a "carrier" (lamination drum) (p. 19, first paragraph); applying wear resistant particles 12 and a second thermoplastic material 10 on the carrier; and adhering the wear resistant particles and the second thermoplastic material to each other to form a wear resistant foil (Claim 6; p. 3, fifth paragraph; p. 8, second paragraph; p. 15, third paragraph; p. 20, third paragraph).  Additionally, the wear resistant foil is released from the carrier (p. 19, first paragraph).
WO’950 fails to teach applying it in powder form.  Pervan et al. (WO’755) teach an analogous method for forming a wear layer, including applying a decorative layer on a carrier, applying a dry powder layer, comprising a mix of wear resistant particles and thermoplastic material on a decorative layer, and adhering the layers and the particles together by pressing (Claim 19; p. 9, lines 1-6).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO'950 by applying the wear layer including wear particles and second thermoplastic material as a powder, because WO’755 suggests that the wear layer can be formed from powder.
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (WO 2013/079950) in view of Schneider et al. (US 2004/0048044).
Regarding Claim 73, Barker (WO’950) teaches a method to produce a wear resistant foil, comprising providing a first foil 8 comprising a first thermoplastic material  (PVC or polyurethane) (Claim 6; p. 3, fifth paragraph; p. 8, second paragraph; p. 15, third paragraph; p. 20, third paragraph), applying wear resistant particles 12 and a second thermoplastic material 10 (PVC or polyurethane) (id.) on the first foil, and adhering the first foil to the second thermoplastic material and the wear resistant particles 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/              Primary Examiner, Art Unit 1712